Exhibit 10.16

 

MEMORANDUM OF UNDERSTANDING

 

Made this 11th day of April 2006 by and between Marina Associates; Atlantic City
Showboat, Inc.; Bally’s Park Place Inc. d/b/a Bally’s Atlantic City; Boardwalk
Regency Corp. d/b/a Caesars Atlantic City; Tropicana Casino & Resort; Resorts
International Inc.; Resort’s International Holdings, L.L.C., t/a Atlantic City
Hilton; Trump Taj Mahal, Assoc. d/b/a Trump Taj Mahal Hotel & Casino; Trump
Plaza Assoc. d/b/a Trump Plaza Hotel & Casino and Trump Marina Assoc. d/b/a
Trump Marina Hotel & Casino, (hereinafter referred to collectively as the
“Employers” and individually by name) and International Union of Operating
Engineers, Local Union 68; NJ Regional Council of Carpenters, Local Union 623
and Painters & Allied Trades District Council 711 (hereafter referred to
collectively as the “Unions” and individually by local number).

 

INTRODUCTION

 

The Employers and the Unions are parties to ten (10) individual collective
bargaining agreements all with the same or substantially similar terms and
conditions. For the sake of uniformity and convenience, the Employers have
coordinated bargaining for the purpose of negotiating agreements to supersede
their respective collective bargaining agreements with the Unions, which will
expire midnight April 30, 2006. The following sets forth the agreement reached
between the Employers and the Unions subsequent to the conduct of collective
bargaining negotiations:

 

MODIFICATIONS

 

DURATION

 

Five (5) years, May 1, 2006 to April 30, 2011

 

ARTICLE II

 

For Carpenters, check off of Book Dues, as long as employee authorization is
provided and Employer only has to provide one check.

 

ARTICLE V, SENIORITY

 

Section 3(c)

 

Delete language “one year for illness” and amend to read “six months (or one
year for worker’s compensation) unless required to be longer, as an
accommodation under state or federal law which extension or lack thereof, is not
subject to the grievance and arbitration procedure. FMLA and NJFLA leave runs
concurrently with leaves under this Agreement to the extent applicable.” (Local
68)

 

Add similar language for Carpenters and Painters in appropriate Article.

 

1

--------------------------------------------------------------------------------


 

ARTICLE V §5

 

Shop stewards will receive superseniority  for purposes of layoff and recall
assuming they are qualified to perform the existing work in the opinion of the
Company. The Unions can only designate one shop steward per bargaining unit for
this purpose.

 

ARTICLE V, (CARPENTERS)

 

Probationary period extended to ninety (90) days.

 

ARTICLE VII, VACATION

 

Add number eight (8), add language, “Employees vacations shall be reduced on a
prorated basis for any leave of absence consistent with the Employer’s leave
policies for its unrepresented employees.” Employees must use up to half of
their vacation entitlement while on FMLA and NJFLA leave, as long as at least
the same is required for the Employer’s unrepresented employees. (Local 68)

 

Add similar language for Carpenters and Painters in appropriate Article.

 

ARTICLE XXI, GENERAL CONDITIONS

 

Section 6

 

Change two (2) hours to four (4) for overtime. (Local 68)

 

Add similar language for Carpenters and Painters in appropriate Article.

 

Section 9

 

Delete reference to exterminators. (Local 68 only)

 

NEW LANGUAGE

 

Add to Article II and Article XII, language attached as Attachment A.

 

Add identical language for Carpenters and Painters in appropriate Article.

 

NEW SECTION — DISCIPLINE

 

The Employer agrees not to give any further consideration in subsequent
disciplinary actions of any discipline that is beyond two (2) years (one year
for attendance). This limitation does not apply to any discipline which impact
legal obligations e.g. harassment, discrimination, etc.

 

2

--------------------------------------------------------------------------------


 

Add identical language for Carpenters and Painters in appropriate Article.

 

ECONOMIC TERMS

 

Attachment B

 

LEASED SPACE LANGUAGE

 

Attachment C, D & E for Operating Engineers

 

Attachment F for Carpenters

 

Attachment G for Operating Engineers & Carpenters

 

EXECUTED THIS 11th DAY OF APRIL 2006, SUBJECT TO RATIFICATION BY THE RANK AND
FILE MEMBERSHIP OF THE UNIONS.

 

3

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

Add the following language to the Dues and Fund Section as follows:

 

If the Employer fails to remit deducted share fees, initiation fees, dues or
contributions to the Union or the Funds as applicable, after thirty (30) days of
the fifteenth of the month following their deduction, the Union may bypass the
grievance procedure and file directly for arbitration. Notwithstanding anything
in this Agreement to the contrary, if the arbitrator finds that the delinquency
violates this Agreement, the arbitrator may award interest, at the prime rate,
for the period that the delinquent amounts remained outstanding and may award
the Union costs of the arbitration. As a condition to the Union’s proceeding
directly to arbitration in the above manner, the Union must serve the Human
Resource Department with at least fourteen (14) days written notice, via
certified mail, of the delinquent fair share fees, initiation fees, dues or
contributions after the above time period has passed.

 

4

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

ECONOMIC SETTLEMENT

 

OPERATING ENGINEERS & CARPENTERS

 

YEAR 1

 

$1.15

 

YEAR 2

 

$1.15

 

YEAR 3

 

$1.15

 

YEAR 4

 

$1.20

 

YEAR 5

 

$1.25 $(1.27 Carpenters)

 

 

PAINTERS

 

YEAR 1

 

$1.10

 

YEAR 2

 

$1.10

 

YEAR 3

 

$1.15

 

YEAR 4

 

$1.20

 

YEAR 5

 

$1.25

 

 

Increases to be distributed by the Union(s) in the same manner as past contract.

 

Lead rate effective first year $2.00 above Mechanic A rate.*

 

Local 68 Training Fund:

 

.05¢ additional in 2nd year

 

 

.05¢ additional in 4th year

 

--------------------------------------------------------------------------------

*Employer may provide on an individual basis a rate for a lead that is above
$2.00 at its sole discretion

 

5

--------------------------------------------------------------------------------


 

ATTACHMENT C

 

FOR ALL EMPLOYERS EXCEPT TROPICANA
ADD TO ARTICLE 1, SECTION 2

Existing Language is now considered sub-paragraph (a)

 

(b)                                 The parties specifically agree that
Article 1, Section 2(a) shall not apply to the business operations of any person
or entity occupying space pursuant to a lease, contract, sublease, subcontract
or other agreement with the Employer entered into prior to the effective date of
this Agreement (such leases, contracts, subleases, subcontracts or agreements
being referred to herein as the “Existing Contracts”) nor to the space they are
occupying or will occupy, provided that the square footage of such location or
relocation may not be expanded by more than twenty-five percent (25%) of the
present square footage occupied or to be occupied. The foregoing sentence shall
apply to the Existing Contracts notwithstanding that the space to be occupied
under the Existing Contract has not yet been built out, occupied or opened for
business and to any Assignees, Subtenants, or replacement tenants subsequently
occupying the space and shall continue for the duration of any renewal or
extension of the term of such Existing Contract or any replacement contract.
This exclusion shall further apply to any extensions or modification of any
Existing Contract, including without limitation those modifications which may
involve assignment of an Existing Contract, tenant relocation or the expansion
of space occupied pursuant to an Existing Contract. Article 1, Section 2(a) does
not apply to space occupied by health club, spa or salon operations, food, snack
or beverage operations commonly referred to as “fast food” operations and retail
operations in general which space is leased, contracted or subcontracted to
third parties. The parties have agreed to a side agreement where future leased
space would also be exempt from the provisions of Article 1, Section 2(a). All
other space leased or subcontracted after the effective date of this Agreement
not described in this Section 2(b) shall be covered under Article 1,
Section 2(a).

 

(c)                                  Notwithstanding the preceding paragraph, in
leased or subcontracted areas, Local 68 Operating Engineer members will be
assigned to major repairs and major maintenance of the basic electrical, steam,
gas, water, sewer, HVAC and alarm systems (collectively “Base Systems”) to the
extent (1) such type of work is performed by bargaining unit employees at its
property consistent with Section 2(a), and (2) it is the Employer’s judgment
that such work is critical to maintain the operations of a Base System of the
Employer and that it is in the business interest of Employer. Further, the
Employer may offer its maintenance services to lessees as it deems appropriate.
When the Union becomes aware of a request for the Employer’s maintenance
services by a tenant, the Union business agent can discuss the issue with the
Employer as to whether the Employer wishes to offer its services with the
understanding that, if the Employer chooses to offer its services, the ultimate
commercial transaction is in the sole discretion of the Employer.

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT D

 

TROPICANA ONLY
ADD TO ARTICLE 1, SECTION 2
Existing Language is now considered sub-paragraph (a)

 

(b)         The parties specifically agree that Article 1, Section 2(a) shall
not apply to the business operations of any person or entity occupying space
pursuant to a lease, contract, sublease, subcontract or other agreement with the
Employer entered into prior to the effective date of this Agreement (such
leases, contracts, subleases, subcontracts or agreements being referred to
herein as the “Existing Contracts”) nor to the space they are occupying or will
occupy, provided that the square footage of such location or relocation may not
be expanded by more than twenty-five percent (25%) of the present square footage
occupied or to be occupied. The foregoing sentence shall apply to the Existing
Contracts notwithstanding that the space to be occupied under the Existing
Contract has not yet been built out, occupied or opened for business and to any
Assignees, Subtenants, or replacement tenants subsequently occupying the space
and shall continue for the duration of any renewal or extension of the term of
such Existing Contract or any replacement contract. This exclusion shall further
apply to any extensions or modification of any Existing Contract, including
without limitation those modifications which may involve assignment of an
Existing Contract, tenant relocation or the expansion of space occupied pursuant
to an Existing Contract. Article 1, Section 2(a) does not apply to space
occupied by health club, spa or salon operations, food, snack or beverage
operations commonly referred to as “fast food” operations and retail operations
in general which space is leased, contracted or subcontracted to third parties.
The parties have agreed to a side agreement where future leased space would also
be exempt from the provisions of Article 1, Section 2(a). All other space leased
or subcontracted after the effective date of Agreement not described in this
Section 2(b) shall be covered under Article 1, Section 2(a).

 

(c)          The Tropicana agrees that after an initial start up period to offer
its tenants major repair and maintenance of the electrical, steam, gas, water,
sewer, HVAC and alarm systems (collectively Base Systems) to the extent (1) such
type of work is performed by bargaining unit employees at its property
consistent with Section 2(a) and (2) it is the Employer’s judgment that such
work is critical to maintain the operations of the Base Systems of the Tropicana
and that is in the business interest of the Tropicana under the following
conditions:

 

1.                                       The Tenant agrees to hold the Tropicana
harmless in all respects of any claims of damages in connection with such
services, including but not limited to, defect in workmanship by Tropicana’s
Employees.

 

2.                                       The Tropicana in its judgment, has the
available staff to perform the work without interfering with its own work and
without additional training so as to

 

7

--------------------------------------------------------------------------------


 

complete the repair in a timely manner as set by the Tropicana, based on its
priorities and which timeframe is satisfactory to the tenant.

 

3.                                       The tenant agrees to pay for the
equipment and services as determined by the Tropicana. The Union understands
that tenants who do not promptly pay for these services will not be eligible for
such services in the future.

 

The Union’s business agent may approach Tropicana’s tenants who had declined an
interest in general, for any of the above services, and with pre-approval of
Tropicana, to discuss the potential with the tenant of offering Tropicana’s
services as described above with the understanding that (1) the Union can not be
coercive or disruptive in any manner, (2) the decision to utilize the services
is the tenant’s to make, and (3) the ultimate commercial transaction is in the
discretion of the Tropicana.

 

8

--------------------------------------------------------------------------------


 

ATTACHMENT E

 

The parties agree that neither party may use the differences in “leased property
language” that exists amongst the employees in any dispute regarding the
interpretation of language. Further, the Employers agree that none of them will
use the Most Favored Nations Clause regarding “leased property”. Finally, the
Union agrees to withdraw all pending Local 68 Operating Engineers arbitrations
dealing with leased space.

 

9

--------------------------------------------------------------------------------


 

ATTACHMENT F

 

RECOGNITION ARTICLE OF THE COLLECTIVE BARGAINING AGREEMENT (CBA)

 

The Parties specifically agree that the Recognition Article of the CBA shall not
apply to the business operations of any person or entity occupying space
pursuant to a lease, contract, sublease, subcontract or other agreement with the
Employer entered into prior to the effective date of this Agreement (such
leases, contracts, subleases, subcontracts or agreements being referred to
herein as the “Existing Contracts”) nor to the space they are occupying or will
occupy, provided that the square footage of such location or relocation may not
be expanded by more than twenty-five percent (25%) of the present square footage
occupied or to be occupied. The foregoing sentence shall apply to the Existing
Contracts notwithstanding that the space to be occupied under the Existing
Contract has not yet been built out, occupied or opened for business and to any
Assignees, Subtenants, or replacement tenants subsequently occupying the space
and shall continue for the duration of any renewal or extension of the term of
such Existing Contract or any replacement contract. This exclusion shall further
apply to any extensions or modification of any Existing Contract, including
without limitation those modifications which may involve assignment of an
Existing Contract, tenant relocation or the expansion of space occupied pursuant
to an Existing Contract. The Recognition Article of the CBA does not apply to
space occupied by health club, spa or salon operations, food, snack or beverage
operations commonly referred to as “fast food” operations and retail operations
in general which space is leased, contracted or subcontracted to third Parties.
The Parties have agreed to a side agreement where future leased space would also
be exempt from the provisions of the Recognition Article of the CBA. All other
future leased or subcontracted spaces not described under this provision will be
covered under the CBA.

 

Notwithstanding the preceding paragraph, in leased or subcontracted areas, the
Employer’s carpenters will be assigned to the major repairs of the demising
walls (base system) due to damage created by the Employer which causes an
opening from one side to the other of the demising wall if it is in the
Employer’s judgment that such work is critical to maintain the base system and
it is in the business interest of the Employer. If the damage is to the
Employer’s side of the demising wall only, the repair will also be performed by
the Employer’s carpenters.

 

10

--------------------------------------------------------------------------------


 

ATTACHMENT G

 

FUTURE LEASED SPACE

 

The reference in the proposals to Side Agreements in Article 2, Section (b) of
the Operating Engineers Agreement and Section (b) of the Recognition Article of
the Carpenter’s Agreement describes the following Food & Beverage Outlets,
regardless of location, which are exempt from the provisions of these
Agreements.

 

Resorts —1

Trump Marina —1

Trump Plaza —1

Trump Taj Mahal - 1

Tropicana — 2

 

11

--------------------------------------------------------------------------------


 

MEMORANDUM OF AGREEMENT
SIGNATURE PAGE

 

UNIONS:

 

/s/ [ILLEGIBLE]

 

4/24/06

INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 68

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

4/24/06

NJ REGIONAL COUNCIL OF CARPENTERS, LOCAL 623

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

4.24.06

PAINTERS & ALLIED TRADES, DISTRICT COUNCIL 711

 

DATE

 

EMPLOYERS:

 

/s/ [ILLEGIBLE]

 

04/11/06

MARINA ASSOCIATES, d/b/a HARRAH’S ATLANTIC CITY

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

04/11/06

ATLANTIC CITY SHOWBOAT, INC.

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

04/11/06

BALLY’S PARK PLACE, INC. d/b/a BALLY’S ATLANTIC CITY

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

04/11/06

BOARDWALK REGENCY CORP. d/b/a CAESARS ATLANTIC CITY

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

4/24/06

TROPICANA CASINO AND RESORT

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

5/5/06

RESORT’S INTERNATIONAL, INC.

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

5/5/06

RESORTS INTERNATIONAL HOLDINGS, LLC., t/a ATLANTIC CITY HILTON

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

4/20/06

TRUMP MARINA, ASSOC., d/b/a TRUMP MARINA HOTEL & CASINO

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

4/20/06

TRUMP PLAZA, ASSOC. d/b/a TRUMP PLAZA HOTEL & CASINO

 

DATE

 

 

 

/s/ [ILLEGIBLE]

 

4/20/06

TRUMP TAJ MAHAL, ASSOC. d/b/a TRUMP TAJ MAHAL HOTEL & CASINO

 

DATE

 

--------------------------------------------------------------------------------


 

AGREEMENT

Between

TROPICANA

And

INTERNATIONAL UNION OF OPERATING ENGINEERS
LOCAL 68

 

AGREEMENT made and entered into                             , by and between
TROPICANA, Iowa Avenue and Boardwalk, Atlantic City, New Jersey, hereinafter
referred to as “Employer,” “Casino,” or “Hotel,” and INTERNATIONAL UNION OF
OPERATING ENGINEERS, LOCAL 68-68A-68B, AFL-CIO, 11 Fairfield Place, West
Caldwell, New Jersey, hereinafter referred to as the “Union.”

 

W I T N E S S E T H

 

WHEREAS, the parties hereto desire to cooperate to stabilize labor relations by
establishing general standards of wages, hours, and other conditions of
employment, and to insure the peaceful, speedy, and orderly adjustment of
differences that may arise from time to time between Employer and its employees,
without resort to strikes, lockouts, boycotts, slowdowns or other economic
interferences with the smooth operation of the Hotel business of the Employer.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I - RECOGNITION

 

1.       Employer recognizes the Union as the sole and exclusive collective
bargaining representative of the following employees employed by the Employer in
Atlantic City, New Jersey.

 

--------------------------------------------------------------------------------


 

(a)   Stationary Engineers ( i.e., those employees responsible for successful
operation and ordinary maintenance of steam boilers, irrespective of pressure;
steam, or gas or electrical engines; refrigeration and air conditioning
equipment; and auxiliary power plants ).

 

(b)   Maintenance Mechanics (i.e., those employees responsible for the general
repair and maintenance of the Hotel facilities and appurtenances ).

 

(c)   C Mechanics ( i.e., those employees responsible for general policing,
cleaning and maintenance of gardens and interior plants; external grounds,
walks, drives, streets contiguous to the properties, garages, rooftops, and
thoroughfares; operates hand tools and equipment to accomplish same; performs
casual labor, including, but not limited to, changing filters and light bulbs
and delivering supplies and materials; driving vehicles and removing snow,
utilizing other than ride-on equipment, and other duties not requiring the
special training and experience of a skilled journeyman ).

 

2.     It is further understood and agreed that reconstruction, maintenance,
renovation, alteration and/or rehabilitation of the Hotel and its facilities and
appurtenances are covered by this Agreement, when the Employer considers it
feasible. The Hotel expressly reserves the right to have such work performed in
such manner and by such employees, as may be furnished by a subcontractor who
customarily engages in such types of work, and who has or will become signatory
to an Agreement with the respective trade that will be performing said work.

 

During the term of this Agreement, if work is outsourced to Atlantic Thermal
Systems, the Hotel agrees to require Atlantic Thermal Systems to abide by the
terms of the agreement reached between Atlantic Thermal Systems and Local 68 for
Trump Plaza’s operations.

 

3.       It is understood that general maintenance work will include occasional
routine electrical and work of other crafts within the Maintenance Department
which is not a full-time nature.

 

2

--------------------------------------------------------------------------------


 

4.       The parties recognize that the State of New Jersey Casino Control Act
(Act), provides that Unions seeking to represent employees licensed under the
Act are required to register with the Casino Control Commission. It is
understood and agreed that, unless exempted from the registration requirements,
the Union will, as a condition of this Agreement, so register. Should the Union
fail for any reason to obtain an exemption from registration or to obtain timely
and valid registration or should such registration, once obtained, be suspended
or cancelled, the Employer’s recognition of the Union and its obligation to
bargain with the Union and to observe the provisions of Article 1, Paragraph 1
hereof, or to deal with the Union under Article XIV hereof, shall terminate;
provided, however, that upon obtaining an exemption from registration or upon
registration as required under the Act within the term of this Agreement and the
provisions thereof so terminated shall be reinstated.

 

ARTICLE II - EMPLOYMENT AND UNION SECURITY

 

1.       It shall be a condition of employment that all employees covered by
this Agreement who are members of the Union in good standing on the effective
date of this Agreement, shall remain members in good standing, and those who are
not members on the effective date of this Agreement shall, on or after the 90th
day following the effective date hereof, become members in good standing in the
Union. In the event that any employee fails to comply with the requirements of
this section to the extent of tendering customary dues and initiation fees,
Employer shall summarily discharge that employee upon receipt of written demand
therefor from the Union. The ninety (90) day period during which new employees
are not obligated to become members of the Union shall be designated as a trial
or probationary period for the benefit of the Employer, during which period
Employer has the right to discharge said employee without cause, and said
probationary employees shall not be covered by this Agreement nor derive any
benefits thereof.

 

2.       Whenever additional employees are required, Employer shall notify the
Union, and the Union shall assist Employer in obtaining qualified and competent
employees,

 

3

--------------------------------------------------------------------------------


 

reserving to itself the right of first referral for potential employees,
provided, however, nothing herein contained shall preclude Employer from
employing workers on the open market. Whenever an employee is hired or rehired,
Employer shall within thirty (30) days notify the Union in writing of the name
and address of said employee.

 

3.       Union agrees to furnish Employer with a memorandum showing the amount
of dues payable as members of the Union by each of the employees covered by this
Agreement. Likewise, Union agrees to furnish Employer with a memorandum showing
the amount of initiation fees, if any, payable by each new member covered by
this Agreement. Upon receipt of such memoranda and upon receipt of a signed
authorization from the employee, Employer agrees to deduct dues and initiation
fees from the wages or salaries of the respective employees pursuant to the
aforesaid memoranda. Such written authorization shall be irrevocable for
successive periods consistent with and coincident to the periods or dates of
succeeding collective bargaining agreements between the parties hereto.
Notwithstanding the foregoing, if any employee notifies the Employer and the
Union in writing fifteen (15) days before the expiration of the time periods
stated above of his wish to revoke its authority, the same shall be honored.

 

4.       The Union will defend, indemnify, and save harmless the Employer
against and from any and all claims, demands, liabilities and disputes arising
out of or by reason of action taken or not taken by the Employer for the purpose
of complying with Section 3 of this Article.

 

ARTICLE III - MANAGEMENT RIGHTS

 

1.       The Union recognizes that the Management of the Hotel and the direction
of the working force is vested exclusively in the Employer, including, but not
limited to, the right to schedule work; to assign work and working hours to
employees; to establish quality and production standards and the most efficient
utilization of his services; to hire, promote, transfer, discharge or relieve
employees from duty because of lack of work; install and utilize the most
efficient equipment; and to create or eliminate any or all operations or job

 

4

--------------------------------------------------------------------------------


 

classifications, subject to the seniority provisions herein contained. The
Employer shall have the right to make and enforce reasonable rules for the
conduct and appearance of employees not inconsistent with the provisions of this
Agreement.

 

2.       It is understood that all Management rights held prior to the execution
of this Agreement, other than those specifically surrendered by this Agreement,
continue to be retained by the Employer.

 

ARTICLE IV - CONTROL AND DISCHARGE

 

1.      The Employer shall have the sole right to direct and control his
employees. Employer reserves the right, which right is hereby recognized by the
Union, to hire, retain, promote, demote, transfer, lay off, suspend, discharge
or rehire according to the requirements of the business and according to skill
and efficiency, giving due consideration to seniority. Employer shall have the
unquestioned right to suspend or discharge employee for actions such as, but not
limited to, dishonesty, willful misconduct, incompetence, drinking or
drunkenness on the job, insubordination, other good cause, or participation in a
proven, deliberate slowdown, work stoppage, or strike or violation of this
Agreement; provided, however, the Union does not waive its right to grieve and
arbitrate, nor is this section intended to affect the Employer’s burden of
proving just cause when, in its opinion, there has been a flagrant miscarriage
of justice.

 

2.       It is further understood and agreed that, as a condition of employment,
Union members employed in the Employer’s Casino Hotel must be licensed under the
Act. If a Union member fails to obtain such a license or loses such a license
for any reason, he shall be released from employment, and such release shall not
be subject to the grievance procedure of this Agreement nor shall any other
action against the Employer, provided, however, that should the Union Member’s
license subsequently be issued or reinstated, he  will be eligible for
re-employment if a vacancy exists in his job classification.

 

5

--------------------------------------------------------------------------------


 

ARTICLE V - SENIORITY

 

1.       For purposes of this Agreement, seniority shall be defined as length of
continuous service from the employee’s last employment date.

 

2.       The seniority of employees who successfully complete the ninety (90)
days probationary period set forth in Article II, Paragraph 1 above, shall date
from that employee’s date of hire and accrue only during active employment in
the bargaining units.

 

3.       Seniority shall be broken by any of the following events:

 

(a)   Voluntary quit;

 

(b)   Discharge for cause;

 

(c)   Failure because of layoff or any other reason to perform any work for the
Employer for six (6) months ( one (1) year for illness ) to a period equal to
the affected employee’s seniority at the time he last ceased active work for the
Employer, whichever period is shorter.

 

(d)   Failure to report to work on the next scheduled work day after the
Employer sends notice of recall from layoff by telegram to the employee’s last
known address, or failure to so report on the second scheduled work day after
such notice is sent by registered or certified mail.

 

(e)   Failure to report for work upon expiration of a leave of absence.

 

(f)    Absence from work without notice to the Employer for two (2) consecutive
work days.

 

4.       Failure to report or failure to notify the Employer under Subsections
(d), (e) or (f) shall not result in a break in seniority, if such failure is due
to conditions beyond the employee’s control. Any loss of seniority under
Subsections (d), (e) or (f) shall constitute a voluntary leaving of work without
good cause.

 

6

--------------------------------------------------------------------------------


 

ARTICLE VI - NO DISCRIMINATION

 

1.       There shall be no discrimination against any employee because of Union
membership or lawful Union activities or because of race, color, sex, age,
creed, national origin, ancestry, or liability to military service.

 

2.       The parties recognize and agree to comply with the Equal Employment
Opportunity and Affirmative Action requirements of the New Jersey Casino Control
Act and the Affirmative Action program adopted by the Employer in compliance
therewith.

 

ARTICLE VII - VACATIONS

 

1.       All employees covered by this Agreement at the conclusion of their
first anniversary year of employment shall be entitled to one (1) week of
vacation, with pay.

 

2.       All employees covered by this Agreement who shall have been regularly
employed for two (2) years, but less than eight (8) years, shall receive two
(2) weeks vacation, with pay.

 

3.       All employees covered by this Agreement who shall have been regularly
employed for more than eight (8) years, but less than ten (10) years, shall
receive three (3) weeks vacation, with pay.

 

4.       All employees covered by this Agreement who shall have been regularly
employed for more than ten (10) years, shall receive four (4) weeks vacation,
with pay. The fourth week may, with mutual consent, be taken on a per day basis,
provided the employee gives the Employer ten (10) days notice of the day to be
taken.

 

5.       Vacations shall be taken at the convenience of the Employer, but
seniority shall be recognized in scheduling the same.

 

6.       All employees who have completed more than one (1) year of employment
whose employment is terminated for reasons other than cause, shall be entitled
to a proration of earned vacation for the year in which the termination or
retirement of said employee occurs.

 

7

--------------------------------------------------------------------------------


 

7.       Vacation time cannot be accumulated from year to year, but must be
taken within the current calendar year.

 

ARTICLE VIII - HOLIDAYS

 

1.       All employees covered by this Agreement shall be granted a holiday with
pay on the following days:

 

New Year’s Day

 

January 1st

 

 

 

Memorial Day

 

Last Monday in May

 

 

 

Independence Day

 

July 4th

 

 

 

Labor Day

 

1st Monday in September

 

 

 

Veteran’s Day

 

November 11th

 

 

 

Thanksgiving Day

 

4th Thursday in November

 

 

 

Christmas Day

 

December 25th

 

 

 

*Two Personal Days

 

To be taken during employee’s anniversary year

 

--------------------------------------------------------------------------------

*At least one (1) week’s notice for personal holidays is required with Employer
reserving the right of refusal when business conditions dictate.

 

2.       When an Employee’s normal work shift includes a holiday and he will not
be required to work on the Holiday, the Employer shall notify him at least seven
(7) days before the holiday.

 

3.       Holiday pay shall consist of eight (8) hours of straight-time pay.
Employees who are required to work on a holiday shall be paid time and one-half
(1 1/2) for work performed on said holiday in addition to the holiday pay.

 

4.       In order to qualify for holiday pay, the employee must report for work
on his last scheduled day before said holiday and his first scheduled day after
said holiday, unless said requirement is specifically waived by Employer. If an
employee is scheduled to work on a holiday but does not report for work, he
shall not receive holiday pay unless he shall have been excused by his Employer
from working on said holiday.

 

8

--------------------------------------------------------------------------------


 

ARTICLE IX - HOURS OF WORK OVERTIME

 

1.      The regular work week shall consist of five (5) consecutive days and the
regular work day shall consist of eight (8) consecutive hours.

 

2.       Time and one-half (1 1/2) shall be paid for all time worked in excess
of eight (8) hours in any one day or in excess of forty (40) hours in any one
week. There will be no pyramiding of daily or weekly overtime or premium pay
under any of the terms of this Agreement.

 

3.       If an employee is scheduled to work for any eight (8) hour shift,
employee shall receive one-half (1/2) hour break, as near the middle of the
shift as is possible, on Employer’s time.

 

4.       Overtime and holiday time shall be paid for and shall not be
compensated for by giving employee time off.

 

5.       Four Ten Hour Shifts - Under this provision, the Employer shall have
the right to establish four (4), ten (10) hour shifts. Overtime shall be paid
for all hours worked beyond ten (10) in any one day or forty (40) in one week at
one and one-half (1 1/2) times the basic hourly wage rate.

 

If the Employer utilizes this option after a sixty (60) day trial period, either
party may notify the other in writing that it no longer desires to retain this
provision in the Contract and upon such notice, this shift option shall
terminate.

 

ARTICLE X - WAGES

 

1.       All employees working in any of the classifications in the schedule
annexed hereto shall be paid each week for services performed.

 

2.       Attached hereto and marked “Schedule A” and made part of this Agreement
are the wage scales applicable to the employees. The wage scale set forth in
said schedule is a minimum wage rate only.

 

9

--------------------------------------------------------------------------------


 

3.                    Whenever an employee shall be called out in an emergency,
he shall be paid for no less than four (4) hours regardless of the number of
hours actually worked by him.

 

ARTICLE XI - VISITATION

 

Representatives of the Union shall have the right to visit the Hotel at
reasonable times in order to investigate matters covered by this Agreement and
grievances hereunder. Said visits shall not be made at such time or in such
manner as shall prevent the orderly operation of the Hotel business, and Union’s
representatives shall notify the Employer’s Director of Industrial Relations or
his designated representative immediately upon arrival at the Employer’s
premises.

 

ARTICLE XII - BENEFITS

 

1.                                       Welfare Fund: The Employer agrees to
make contributions to the Union Welfare Fund as per “Schedule A” annexed hereto.
All contributions are for all straight time hours paid, not to exceed 2,080
hours per year, for every employee covered hereby, retroactive to the first
(1st) day worked on behalf of employees who have completed their probationary
period.

 

In the event the Employer(s) determine that any other Participating Employer
currently pays or is allowed by the Union to pay lesser contributions than the
Employer, then at such time the Employer shall automatically reduce its
contribution to the lowest rate of any Participating Employer. In the event the
Union allows a Participating Employer to withdraw from the Fund and such
Participating Employer obtains health insurance for its Union employees at a
lower rate, then the Employer(s) may automatically reduce its Fund contribution
to the same rate.

 

2.                                       Pension Fund: The Employer agrees to
make contributions to the Union Pension Fund as per “Schedule A” annexed hereto.
All contributions are for all straight time hours

 

10

--------------------------------------------------------------------------------


 

paid, not to exceed 2,080 hours per year, for every employee covered hereby,
retroactive to the first (1st) day worked on behalf of employees who have
completed their probationary period.

 

3.                                       Apprentice Training Fund: The Employer
agrees to contribute ten cents ($.10) per hour for all straight time hours paid,
not to exceed 2,080 hours per year, for each employee covered hereby,
retroactive to the first (lst) day worked on behalf of employees who have
completed their probationary period.

 

4.                                       Such contributions shall be made for
all hours which an employee gets paid, thus including payment for holidays and
paid vacations.

 

5.                                       Annuity Fund: The Employer agrees to
make contributions to the Union Annuity Fund as per “Schedule A” annexed hereto.
The Employer agrees to contribute twenty-five cents ($.25) per hour, per
employee, for each hour worked by employees covered herein, to the Union Annuity
Fund. The Employer agrees to contribute any other contribution specified in
“Schedule A” annexed hereto, to the Annuity Fund on all hours worked or paid,
including overtime hours, holiday and vacation.

 

6.                                       The Union will have the right thirty
(30) days prior to the end of each contract year to reallocate wage increases to
the Health and Welfare Fund. Any money reallocated will be paid on straight-time
hours worked or paid, not to exceed 2,080 hours in a contract year. Any money
reallocated to the Health and Welfare Fund cannot be diverted back into wages.

 

ARTICLE XIII - NO STRIKES, NO LOCKOUTS

 

Both the Union and the Employer recognize the service nature of the Hotel
business and the duty of the Employer to render continuous and hospitable
service to the public in the way of lodging, food and other necessary
accommodations. Therefore, the Union agrees

 

11

--------------------------------------------------------------------------------


 

that it will not call, engage in, participate in, or sanction any strike,
sympathy strike, work stoppage, picketing, sit-down, sit-in, boycott, refusal to
handle merchandise, or other interference with the conduct of the Employer’s
business for any reason whatsoever, including the dealing by Employer with
non-union suppliers or deliverymen; nor will Union interfere with any guest or
tenant at the Hotel engaged in selling or exhibiting non-union made merchandise
or in so doing employing non-union help. Employer agrees that it shall not
lockout its employees or any part of them covered by this Agreement. Any such
action shall be a violation of this Agreement.

 

ARTICLE XIV - GRIEVANCES AND ARBITRATION

 

1.                    For the purpose of this Agreement, a grievance is defined
as a complaint, dispute, or controversy between the parties to the application
or interpretation of this Agreement. All grievances shall be presented by either
party to the other within five (5) working days of their origin in order to be
raised in a timely fashion. All grievances not raised in a timely fashion or not
processed in accordance with the time periods set out below shall be considered
waived and abandoned.

 

2.                    The following procedure shall be followed exclusively in
the settlement of all grievances arising under this Agreement.

 

Step 1. The first step of the grievance procedure shall be between the employee
and/or the shop steward and the employee’s supervisor. If the employee is
dissatisfied with the action taken by the supervisor on his grievance, the
employee shall reduce the grievance to writing and present the written grievance
to his supervisor within two (2) working days of the supervisor’s verbal
response.

 

Step 2. If the grievance is not resolved in Step 1, then the shop steward shall
forward the written grievance to the department head within three (3) working
days of the response of the supervisor.

 

Step 3. In the event that the grievance is not adjusted satisfactorily after the
timely presentation of the written grievance to the department head, then a
meeting

 

12

--------------------------------------------------------------------------------


 

between the Union Business Agent and a designated representative of the Hotel
shall be arranged.

 

Step 4. In the event that the grievance is not adjusted satisfactorily at Step
3, then the matter may be referred to the American Arbitration Association for
final and binding arbitration within fourteen (14) calendar days of the
unsatisfactory response to Step 3.

 

It is understood that the parties, by mutual agreement, may extend the time
periods for processing grievances.

 

In the event that the Employer is the aggrieved party, the Employer may begin
the processing of the grievance at Step 3.

 

Grievances shall not be processed by shop stewards or Union officials during
working hours, unless mutually agreed to between the Union and the Company.

 

In the event that a grievance is referred to arbitration, the grievance shall be
submitted to the Industrial Arbitration Tribunal of the American Arbitration
Association with the request that the Association send to the parties a list of
arbitrators pursuant to its procedures. A grievance in dispute shall be heard by
the arbitrator, and his decision or award shall be final and binding upon the
parties hereto. The expenses incident to the arbitration shall be borne equally
by the Union and the Employer. Only one grievance at a time shall be heard by
the arbitrator unless otherwise agreed to by the parties. The arbitrator shall
not have the power to add to, subtract, or modify any of the terms of this
Agreement.

 

ARTICLE XV - APPRENTICESHIP AND TRAINING PROGRAM

 

1.                    Each employer who employs at least ten (10), but less than
twenty (20), engineers, excluding apprentices, shall, at all times he employs
said number of engineers, employ at least one apprentice engineer. Further, each
Employer who employs twenty (20) or more engineers, excluding apprentices,
should, at all times he employs said number of engineers,

 

13

--------------------------------------------------------------------------------


 

employ at least two (2) apprentice engineers. There is no obligation to employ
an apprentice at the end of the apprenticeship period.

 

2.                    Apprentice engineers will be compensated at the following
rates during the period of training:

 

1st 6 months

 

60% of Mechanic “A” rate

2nd 6 months

 

65% of Mechanic “A” rate

3rd 6 months

 

70% of Mechanic “A” rate

4th 6 months

 

75% of Mechanic “A” rate

5th 6 months

 

80% of Mechanic “A” rate

6th 6 months

 

85% of Mechanic “A” rate

7th 6 months

 

90% of Mechanic “A” rate

8th 6 months

 

95% of Mechanic “A” rate

 

NOTE: Apprentice engineer compensation percent will be computed on the current
rate for Mechanic “A.”

 

ARTICLE XVI - SAFETY

 

1.                    The Union and the Employer agree that it is in the best
interests of all members of the bargaining unit to maintain a safe and healthy
work place and to observe all safety requirements.

 

2.                         Violations of established safety policies and
procedures shall be grounds for disciplinary action up to and including
discharge.

 

ARTICLE XVII - NEW JERSEY CASINO CONTROL ACT

 

The parties hereto recognize and agree that the State of New Jersey Casino
Control Act (P.L. 1977, c. 110) (the “Act”) and the rules and regulations
thereunder contain provisions requiring the licensing of employees, the
certifications of this and other provisions regulating and controlling “Casino
Hotel” employees of the Employer, and that this Agreement is subject thereto in
all respects.

 

14

--------------------------------------------------------------------------------


 

ARTICLE XVIII - JURY DUTY

 

1.                    Eligible employees, as determined by established Company
Policy, who serve as juror on regularly scheduled work day or days shall be paid
the difference only between the amount received by him for such service and his
daily base hourly rate for eight (8) hours to a maximum of ten (10) days for
each call. Employee will provide his immediate supervisor with:

 

(a)               Seventy-two (72) hours of notice of such case.

 

(b)              Copy of court order to “appear.”

 

(c)               Official court documentation as to appearance and amount paid
Juror by court.

 

2.                    It is understood that employees will be expected to report
to work if excused from Jury Duty during normal work hours which reasonably
coincide with scheduled work time.

 

ARTICLE XIX - FUNERAL LEAVE

 

Members of the bargaining unit shall be permitted time off, with pay, to a
maximum of three (3) scheduled work days, for the purpose of arranging and
attending the funeral of a member of employee’s immediate family, defined as,
mother, father, spouse, brother, sister, children, mother-in-law, father-in-law,
and grandparents. Pay shall be the daily base hourly rate for eight (8) hours.
The Employer reserves the right to require official notification and/or proof of
death and attendance at funeral.

 

ARTICLE XX - SHOP STEWARDS

 

1.                                            The Business Manager shall appoint
a shop steward for each shift from among the bargaining unit employees, and the
Employer agrees to recognize those individuals as such.

 

2.                                            The Union agrees to notify the
Employer in writing of the employees selected to serve as shop steward. There
shall be no discrimination against a shop steward for the performance of his
duties. Any infractions of the Agreement will be brought to the attention of the
supervisor on the company time. The activities of the shop steward shall

 

15

--------------------------------------------------------------------------------


 

not reasonably interfere with the performance of his work duties and shall not
interfere with the operations of the Employer.

 

3.                                            In case of a workplace injury or
illness, the supervisor shall notify the steward as soon as possible after the
injury or illness, and the steward shall be given sufficient time to take care
of the employee’s personal belongings.

 

4.                                            An employee may request that a
shop steward be present at any meeting where the employee is the subject of a
disciplinary investigation.

 

ARTICLE XXI - GENERAL CONDITIONS

 

1.                                            The Employer shall furnish shirt
and trousers (and/or coveralls) and launder same at no cost to the employee. All
clothing furnished by the Employer shall be returned on termination.

 

2.                                       Notwithstanding anything in the
Contract to the contrary, all paid non-working time including, but not limited
to, meal periods, rest and coffee break periods, wash-up and changing times,
granted during an eight (8) hour shift shall be limited to a total of one (1)
hour, which will be handled by 1) a fifteen (15) minute coffee break midway
during an employee’s first four (4) hours on the job; 2) a thirty (30) minute
meal period at the middle of the employee’s shift; and 3) either, at the
Employer’s designation, a fifteen (15) minute break added to the thirty (30)
minute meal period or a fifteen (15) minute break at the end of the employee’s
shift. Each Employer will notify the Union in writing and include the following
waiver: “The Employer agrees to waive the Most Favored Employer Clause with
respect to the break issue.”

 

3.                                            The Employer may establish
bi-weekly payroll, if all other employees of property have agreed.

 

4.                                            This contract does not recognize
oral agreements, understandings, or past practices. All such practices, side
agreements, understandings, must be in writing and signed by Employer and Union
to be enforceable.

 

16

--------------------------------------------------------------------------------


 

5.                                       Trades employees may be assigned to
work at other properties owned and operated by their parent company if parent
company owns or operates more than one property in Atlantic City. Employees
shall be first offered the opportunity to take such assignment in accordance
with their shop seniority, by shift. If an insufficient number of employees
accept the offered assignment, employees shall be assigned in inverse order of
shop seniority. In either case, the employee so selected must have the requisite
skill and ability to perform the assigned work. Employees so assigned shall be
paid at the rate of time and one-half (1 1/2) their base hourly rate for all
hours worked on such assignment.

 

6.                                       An employee shall be entitled to
receive one (1) hot meal during the course of an eight (8) hour shift, as near
to the middle of the shift as possible. If an employee is required to work
overtime for two (2) hours or more beyond his regular shift, or is called out in
an emergency and works for four (4) hours or more, he shall be entitled to a
meal.

 

7.                                       Company clothing may be exchanged on
company time.

 

8.                                       When pay day falls on a holiday
specified in the Contract, employees shall be paid on the day before.

 

9.                                       Possession of an appropriate trade
license shall not be a prerequisite to a promotion to lead person for plumber,
electrician and exterminator.

 

ARTICLE XXII - MOST FAVORED EMPLOYER

 

Recognizing the competitive nature of the casino-hotel industry and the
desirability of maintaining a balance among the hotels in Atlantic City, the
Union agrees that if it enters into any contract with another employer operating
a casino-hotel or contractor on behalf of a casino-hotel in Atlantic City
containing terms as to wages, hours, conditions or operating conditions of this
Agreement more favorable to said other Employer than the terms of this Contract,
then, at the Employer’s option, said terms shall be incorporated into this
Agreement and become supplementary thereto. The Union agrees that upon demand of
the Employer, it shall exhibit to the Employer, or its authorized
representative, any agreement entered into with another casino-hotel in Atlantic
City, New Jersey. A failure

 

17

--------------------------------------------------------------------------------


 

on the part of the Employer to insist upon the application of this section,
whether said failure is intentional or a result of an oversight, shall not
constitute a waiver of the Employer’s right to demand enforcement of this
provision on other occasions. Nothing herein contained shall be interpreted to
render this provision applicable to a hotel or motel which does not own or
operate a casino in Atlantic City.

 

ARTICLE XXIII - SAVINGS CLAUSE

 

If any clause of this Agreement or portion thereof is found to be illegal or
invalid, the remainder of the clause or provision shall remain uneffected, and
all other provisions of the contract shall remain in full force and effect.

 

ARTICLE XXIV - TERM OF CONTRACT

 

1.                    This Agreement shall become effective May 1, 2001, and
shall continue in full force and effect until midnight, April 30, 2006, and from
year to year thereafter unless either party gives written notice to the other at
least sixty (60) days prior to any expiration date as to its desire to modify or
terminate this Agreement.

 

2.                    The Union anticipates negotiating new or amended contracts
with other casino hotels and/or the Casino Hotel Association upon the expiration
of the current contracts. The Employer shall have the right to exercise the
option of adopting the first such contract as its own, provided such option is
exercised at least sixty (60) days prior to April 30, 2006. If such option is
exercised, the instant Contract shall remain in effect until such time as the
new contract (with its appropriate retroactivity) becomes applicable. Such
option shall similarly be applicable at the expiration of such successive
contract between the parties hereto. Any such contract shall contain the present
Article XXII, “Most Favored Employer.”

 

3.                    Amendments, additions, and/or deletions to this Agreement,
with the exception of powers under Article XXII and Article XXIV, Paragraph 2,
will be null and void, unless in writing, and signed by the parties hereto.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals the day
and year first above written, in Atlantic County, State of New Jersey.

 

TROPICANA

 

INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 68-68A-68B, AFL-CIO

 

 

 

 

 

/s/ [ILLEGIBLE]

 

/s/ Vincent J. Giblin

 

 

VINCENT J. GIBLIN

 

 

Business Manager

 

 

 

/s/ [ILLEGIBLE]

 

/s/ Thomas P. Giblin

 

 

THOMAS P. GIBLIN

 

 

President

 

 

 

 

 

/s/ Stephen Mc Guire

 

 

STEPHEN MC GUIRE

 

 

Recording Secretary

 

 

 

 

 

/s/ Dennis J. Giblin

 

 

DENNIS J. GIBLIN

 

 

Business Representative

 

19

--------------------------------------------------------------------------------


 

SCHEDULE “A” - TROPICANA

 

A.                                    HOURLY WAGE RATES

 

CLASSIFICATION

 

5/1/01

 

5/1/02

 

5/1/03

 

5/1/04

 

5/1/05

 

 

 

 

 

 

 

 

 

 

 

 

 

Maint. Mech. Lead

 

$

21.87

 

$

22.82

 

$

23.72

 

$

24.67

 

$

25.62

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stationary Engineer

 

$

20.69

 

$

21.64

 

$

22.54

 

$

23.49

 

$

24.44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maint. Mechanic “A”

 

$

20.30

 

$

21.25

 

$

22.15

 

$

23.10

 

$

24.05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maint. Mechanic “B”

 

$

19.13

 

$

20.08

 

$

20.98

 

$

21.93

 

$

22.88

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maint. Mechanic “C”

 

$

16.10

 

$

17.05

 

$

17.95

 

$

18.90

 

$

19.85

 

 

RATE WITH $.55 ADDED (Plus $.50 Pension)

 

CLASSIFICATION

 

5/1/01

 

5/1/02

 

5/1/03

 

5/1/04

 

5/1/05

 

 

 

 

 

 

 

 

 

 

 

 

 

Maint. Mech. Lead

 

$

22.92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stationary Engineer

 

$

21.74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maint. Mechanic “A”

 

$

21.35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maint. Mechanic “B”

 

$

20.18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maint. Mechanic “C”

 

$

17.15

 

 

 

 

 

 

 

 

 

 

OVERTIME RATE (WITH $.55 INCLUDED) (Plus $.50 Pension)

 

CLASSIFICATION

 

5/1/01

 

5/1/02

 

5/1/03

 

5/1/04

 

5/1/05

 

 

 

 

 

 

 

 

 

 

 

 

 

Maint. Mech. Lead

 

$

34.38

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stationary Engineer

 

$

32.61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maint. Mechanic “A”

 

$

32.03

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maint. Mechanic “B”

 

$

30.27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maint. Mechanic “C”

 

$

25.73

 

 

 

 

 

 

 

 

 

 

Maintenance Mechanic “B” will be evaluated at not less than three (3) month
intervals to determine eligibility for progression, based upon job performance,
to the Maintenance Mechanic “A” classification and wage scale then in effect.

 

--------------------------------------------------------------------------------


 

B.                                    BENEFITS

 

BENEFIT

 

5/1/01

 

5/1/02

 

5/1/03

 

5/1/04

 

5/1/05

 

 

 

 

 

 

 

 

 

 

 

 

 

Welfare Fund

 

$

3.95

 

$

4.05

 

$

4.25

 

$

4.45

 

$

4.65

 

 

 

 

 

 

 

 

 

 

 

 

 

Pension Fund

 

$

2.10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Apprentice Training Fund

 

$

.10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annuity Fund

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On Hours Worked:

 

$

.25

 

 

 

 

 

 

 

 

 

On Hours Worked and Paid (Including OT, Holiday and Vacation):

 

$

3.10

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SETTLEMENT AGREEMENT

 

IUOE LOCAL 68

 

And

 

BALLY’S PARK PLACE, CAESARS, ATLANTIC CITY HILTON & CLARIDGE

 

Case No. 18 300 14110 1

 

On this seventh day of February 2002, the Parties hereby agree to settle the
above referenced matter in accordance with the following terms:

 

1.                                       Employees will not be required to use
their vacation entitlement for any FMLA approved leave of 5 working days or
less.

 

2.                                       Employees may request to use vacation
entitlement for any such approved FMLA leave of 5 working days or less. The
Employer reserves the right to approve/deny the use of the employee’s vacation
entitlement except that the sole reason for denial cannot be because the
employee is not eligible for a fourth (4th) week of vacation as set forth in the
second sentence of Article VII, Section 4.

 

3.                                       For any approved FMLA leave in excess
of five (5) days, the Employer reserves the right to require the employee to
take up to one-half (1/2) of his/her annual vacation entitlement.

 

4.                                       This Agreement does not affect any
non-FMLA approved absence or leave.

 

5.                                       This Agreement shall not set precedent
except to enforce its own terms and conditions.

 

I.U.O.E Local 68

 

Ballys Park Place

 

 

 

/s/ Dennis J. Giblin

 

/s/ Patricia Fineran

Dennis J. Giblin

 

Patricia Fineran

 

--------------------------------------------------------------------------------


 

MEMORANDUM OF UNDERSTANDING

 

Made this 6th day of April, 2001 by and between GNOC Corp., t/a Atlantic City
Hilton Casino Resort; Boardwalk Regency Corporation, t/a Caesars Atlantic City;
Bally’s Park Place, Inc., t/a Bally’s Park Place Casino Resort and Wild West
Casino; Adamar of New Jersey, t/a/ Tropicana Casino & Entertainment Resort;
Trump Castle Associates, d/b/a Trump’s Marina Casino Resort; Trump Plaza
Associates, d/b/a Trump Plaza Hotel and Casino; and Trump Taj Mahal Casino
Resort (hereafter referred to collectively as the “Group” and individually by
name) and United Brotherhood of Carpenters and Joiners of America, Local Union
623; International Union of Painters and Allied Trades, Painters District
Council 711; and International Union of Operating Engineers, Local 68, 68A, 68B,
68C (hereafter referred to collectively as the “Unions” and individually by
local number).

 

INTRODUCTION

 

The Group and the Unions are parties to seven (7) individual collective
bargaining agreements all with the same or substantially similar terms and
conditions. For the sake of uniformity and convenience, the Group has
coordinated bargaining for the purpose of negotiating agreements to supersede
their respective collective bargaining agreements with the Unions, which will
expire midnight April 30, 2001. The following sets forth the agreement reached
between the Group and the Unions subsequent to the conduct of collective
bargaining negotiations:

 

MODIFICATIONS

 

1)                                      The terms and provisions of the Group’s
seven (7) collective bargaining agreements will continue in full force and
effect, except those terms and provisions that are modified below. Unless
specified otherwise, the effective date for all agreed upon modifications shall
be May 1, 2001

 

A)                                  Duration: Five (5) years, May 1, 2001 to
April 30, 2006

 

B)                                    Probationary Period: Increased to ninety
(90) days. Language remains requiring contributions to funds from the first
(1st) day worked after employee completes his/her probationary period.

 

C)                                    Control and Discharge: Add “The Union does
not waive its right to grieve and arbitrate, nor is this section intended to
affect the Employer’s burden of proving just cause.” Strike out “cases of
incompetence or insubordination.”

 

D)                                   Lay Offs: Revise to read: “If there is a
reduction in force, Employees shall be laid off in reverse order of seniority
provided they have the skill and ability to perform the job. Employees on lay
off shall be recalled in order of seniority to openings in the shop provided
they have the skill and ability to perform the job.” (Local 623 only)

 

1

--------------------------------------------------------------------------------


 

MEMORANDUM OF UNDERSTANDING

 

E)                                     Apprentices: Add “There is no obligation
to employ an apprentice at the end of the apprenticeship period.” (Local 68 and
Local 711)

 

F)                                     Remove the 180-day language negotiated in
1996, but retain the introductory language beginning with the words, “This
contract does not recognize...”

 

G)                                    Multi-Location Employer: Add language:
“Trades employees may be assigned to work at other properties owned and operated
by their parent company if parent company owns or operates more than one
property in Atlantic City. Employees shall be first offered the opportunity to
take such assignment in accordance with their shop seniority, by shift. If an
insufficient number of employees accept the offered assignment, employees shall
be assigned in inverse order of shop seniority. In either case, the employee so
selected must have the requisite skill and ability to perform the assigned work.
Employees so assigned shall be paid at the rate of time and one-half (1 1/2 )
their base hourly rate for all hours worked on such assignment.”

 

H)                                   Local 623 and Caesars: The Bally’s Park
Place Memorandum of Understanding dated May 1997 regarding “Slot Machines and
Slot Bases” shall be applicable to Caesars. Local 623 Bargaining Unit employees
shall perform the installation, removal and repair of all locks associated with
slot bases, bill changers, cash boxes and slot machines exclusive of the slot
machine door lock, which includes the re-set lock.

 

I)                                        Trump Marina and Local 623: Slot moves
will be handled in the same manner as Trump Plaza.

 

J)                                       Economics: The Group and the Unions
agree that the total package for the five (5) years shall be five dollars
forty-five cents ($5.45) per hour distributed as follows:

 

1st year

 

2nd year

 

3rd year

 

4th year

 

5th year

 

 

 

 

 

 

 

 

 

 

 

1.00

 

1.05

 

1.10

 

1.15

 

1.15

 

 

The Group agrees that the Unions will have the right to allocate the above
amounts between Wages, Health & Welfare, Pension, Education, and Annuity. The
Unions agree to provide the Group with their decision on allocation no later
than ten (10) working days from the date of this Memorandum of Understanding. In
addition, the Unions will have the right thirty (30) days prior to the end of
each contract year to reallocate the above amounts. Funds to be paid in
accordance with existing language in the collective bargaining agreement.
Annuity cannot, during the year, go back and forth to wages and annuity...it
must be one or the other.

 

2

--------------------------------------------------------------------------------


 

MEMORANDUM OF UNDERSTANDING

 

K)                                   The Parties recognize that some of the
properties and some of the locals do not have up to date formal collective
bargaining agreements and instead have old agreements with amendments attached
thereto. It is agreed in those cases that the parties will formalize their
agreement in an updated collective bargaining agreement.

 

EXECUTED THIS 6th DAY OF APRIL 2001, SUBJECT TO RATIFICATION BY THE RANK AND
FILE MEMBERSHIP OF THE UNIONS.

 

 

LOCAL 623, UNITED BROTHERHOOD OF CARPENTERS

 

ATLANTIC CITY HILTON CASINO RESORT

AND JOINERS OF AMERICA

 

 

 

 

 

/s/ [ILLEGIBLE]

4/6/01

/s/ [ILLEGIBLE]

 

 

 

 

CAESARS ATLANTIC CITY

PAINTERS DISTRICT COUNCIL 711, INTERNATIONAL

 

 

UNION OF PAINTERS AND ALLIED TRADES

 

/s/ [ILLEGIBLE]

4/6/01

 

 

 

/s/ [ILLEGIBLE]

 

 

 

 

BALLY’S PARK PLACE CASINO RESORT

LOCAL 68, 68A, 68B, 68C, INTERNATIONAL UNION OF

 

 

OPERATING ENGINEERS

 

/s/ [ILLEGIBLE]

4/6/01

 

 

 

/s/ [ILLEGIBLE]

 

TROPICANA CASINO & ENTERTAINMENT RESORT

 

 

 

 

 

/s/ [ILLEGIBLE]

4/6/01

 

 

 

 

 

TRUMP’S MARINA CASINO RESORT

 

 

 

 

 

/s/ [ILLEGIBLE]

4/6/01

 

 

 

 

 

TRUMP PLAZA HOTEL AND CASINO

 

 

 

 

 

/s/ [ILLEGIBLE]

4/6/01

 

 

 

 

 

TRUMP TAJ MAHAL CASINO RESORT

 

 

 

 

 

/s/ [ILLEGIBLE]

4/6/01

 

3

--------------------------------------------------------------------------------